Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application claims benefit of provisional application 62/878998, filed July 26, 2019.  Claims 44, 45, 56-60, 66-69, 79, 80, 82-89, 89, and 90 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted November 2, 2020 is acknowledged wherein claims 66, 67, 79, 80, and 82-87 are amended, claims 1-43, 46-55, 61-65, 70-78, 81, and 88 are canceled, and new claims 89 and 90 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80, 82, and 84-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Alexander disease, does not reasonably provide enablement for a method of treating all diseases associated with GFAP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a method of treating a disorder by administering an antisense therapy.  In order to practice the full scope of the invention, one skilled in the art must reasonably be able to use the claimed method to treat the full scope of diseases falling within the claims.
	The state of the prior art:  GFAP (glial fibrillary acidic protein) is known in the prior art as a biomarker for a number of different conditions including brain and spinal cord trauma, Neuromyelitis optica spectrum disorder, Alzheimer disease, frontotemporal lobe dementia, and Alexander disease. (See for example Abdelhak et al., included with PTO-892) Autoimmune GFAP astrocytopathy is another example of a condition associated with GFAP, in this case due to the presence of GFAP-IgG complexes. (See Kimura et al., included with PTO-892) Alexander disease is known to be associated with dominant mutations in GFAP (Quinlan et al., included with PTO-892) and antisense suppression of GFAP has been shown to be effective in an animal model of Alexander disease. (Hagemann et al., included with PTO-1449) These various conditions associated with GFAP in the prior art have different causes and mechanisms, and their relation to GFAP differs.
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  The mechanisms by which genes exert their phenotypic effects are complicated.  With respect to GFAP, this gene is expressed predominantly in astrocytes in the CNS and attempts to determine its function by mouse knockout models have been inconclusive. (See e.g. Messing et al. pp. 6-8, Reference included with PTO-892) While the diagnostic association of increased GFAP with CNS injury is well established, one skilled in the art would not be able to reasonably predict the full scope of possible effects achieved by antisense inhibition of GFAP expression, beyond the aforementioned use of this strategy to treat Alexander disease.
	The Breadth of the claims:  The claimed invention is very broad, encompassing method of treating any condition “associated with” GFAP.  As there is no further limiting definition of conditions “associated with” GFAP, this term is interpreted as including at least conditions caused by gain-of-function or loss-of-function mutations in GFAP, conditions caused by abnormally high or low levels of GFAP expression, and conditions resulting in abnormally high or low levels of GFAP expression.
	The amount of direction or guidance presented:  Applicant’s disclosure includes data showing that the specific claimed modified oligonucleotide can suppress GFAP expression.  However, the disclosure does not provide any new information regarding the biological effects of suppressing GFAP expression.  Therefore one skilled in the art would see this disclosure as only suggesting that the claimed oligonucleotides could be useful for treating Alexander disease.
The presence or absence of working examples: No working examples are provided for the actual treatment of disease.
The quantity of experimentation necessary:  As discussed above, the prior art relating to the function of GFAP and its association with disease is incomplete and uncertain.  In order to successfully use the claimed compounds to treat conditions other than Alexander disease, one skilled in the art would have to perform extensive original research in order to extend the level of knowledge existing in the art with respect to therapeutic uses of GFAP suppression.  Doing so would constitute an undue burden of unpredictable research needed in order to practice the claimed invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and lack of guidance from the disclosure, Applicants fail to provide information sufficient to practice the claimed invention for any other disease besides Alexander disease.

Allowable Subject Matter
	Claims 44, 45, 56-60, 66-69, 89, and 90 are seen to be allowable.  Specifically, the modified oligonucleotide described in independent claims 44, 45, and 60 is not disclosed in the prior art.  This oligonucleotide, as described in the present disclosure, is an antisense oligonucleotide directed to the gene GFAP, or glial fibrillary acidic protein.  As described by Hagemann et al. (Reference included with PTO-1449) antisense suppression of this gene is a promising treatment for Alexander disease.  The presently claimed oligonucleotide differs from the oligonucleotides in that it is directed to a different portion of the gene, and incorporates a specific pattern of modified nucleotides known as a “gap-mer” motif, wherein two short regions on either end bear a specific sugar modification such as 2’-methoxyethyl.  Examples of “gap-mer” oligonucleotides are disclosed in PCT publication WO2013/022984, for example. (Reference included with PTO-892) However, the present oligonucleotide uses a specific “6-10-4” arrangement whereby a region of 6 2’-MOE nucleotides is followed by 10 deoxynucleotides and then four 2’-MOE nucleotides.  Examples of specific gap-mer motifs in the prior art (e.g. US pre-grant publication 2013/0237585 or US patent 9550988, both cited in PTO-892) do not use this particular arrangement.  Additionally, in the present disclosure, Applicant presents extensive data comparing the antisense inhibitor potency of particular sequence regions of potential GFAP antisense oligonucleotides and demonstrates that the portion of the gene used as the antisense sequence is critical.
For all of these reasons, one of ordinary skill in the art would not have found it to be obvious to try the particular combination of antisense sequence, modified bases, and modified sugars utilized in the presently claimed compounds.  

Conclusion
Claims 80, 82, and 84-87 are rejected.  Claims 44, 45, 56-60, 66-69, 79, 89, and 90 are seen to be allowable.  Claim 83 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/26/2022fme